DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, with traverse, of Group II as set forth in the Restriction/Election Requirement filed 02/18/21.

4.	The election reads on Claims 50, 53, 54, 61-63, and 65.

5.	Claims 1, 3, 8-13, 15, 17, 23, 24, 50, 53, 54, 61-63, 65, and 70 are pending.  Claims 1, 3, 8-13, 15, 17, 23, 24, and 70 have been withdrawn from consideration.

6.	The Applicant argues on page 2 that as the independent claims share common elements, it is highly likely that a search for Group I would also yield art pertinent to Group II, thus requiring a withdrawal of the restriction/election requirement.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that the FINAL.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 50, 53, 54, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0224765 A1) in view of Wang et al. (US 8,088,499 B1).
	Hsu et al. discloses a non-aqueous composition comprising conductive polymer such as polythiophenes and polymeric acid in a liquid medium ([0013]-[0014]); the conductive polymer is of the following form:

    PNG
    media_image1.png
    126
    376
    media_image1.png
    Greyscale

([0016]) where R1-2 = hydrogen, alkylsufinyl, among others and n >= 4 ([0018]-[0019]).  Hsu et al. discloses the composition is used to form a buffer layer in an organic electroluminescent (EL) device (OLED); the layer lies on top of the anode and further contains polyamines ([0087]-[0089]).  The liquid medium includes ethylene glycol; additional compounds such as amines can be added to form a mixture ([0067]).  The buffer layer is electrically conductive or semiconductive and serves as a hole-injecting/transporting layer ([0083]).  Hsu et al. discloses that the non-aqueous composition further comprises semiconductive nanoparticles (Claim 13).  However, Hsu et al. does not explicitly disclose metalloid nanoparticles as recited by the Applicant.
	Wang et al. discloses that the use of nanoparticles in a hole-injecting/transporting layer (comprising a hole-transporting material) of an organic electroluminescent (EL) device (OLED) leads to increases in efficiency (col. 1, lines 39-46); the hole-transporting material includes a variety of materials known in the art (col. 3, lines 4-19).  The nanoparticles include fluorine-doped tin oxide (SnO or SnO2) (col. 2, lines 56-57).  It would have been obvious to incorporate such nanoparticles to the composition as disclosed by Hsu et al.  The motivation is provided by the disclosure of Wang et al., which teaches that the incorporation of such nanoparticles to the hole-injecting/transporting layer of an organic EL device leads to increases in efficiency.

Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0224765 A1) in view of Wang et al. (US 8,088,499 B1) as applied above and in further view of Oshita et al. (JP 2009-040857 A).
	Hsu et al. in view of Wang et al. discloses the non-aqueous ink composition of Claim 50 as shown above.  Hsu et al. discloses that the composition comprises a conductive polymer is of the following form:

    PNG
    media_image1.png
    126
    376
    media_image1.png
    Greyscale

([0016]) where R1-2 = hydrogen and others including ether, with n >= 4 ([0018]-[0019]).  However, Hsu et al. in view of Wang et al. does not explicitly disclose the specific polythiophenes as recited by the Applicant.  
	Oshita et al. discloses polythiophenes for use in an organic electroluminescent (EL) device; the use of such polymers which have hole-injecting abilities results in a device with high luminescence characteristics ([0007], [0056]).  Such polythiophenes include the following:

    PNG
    media_image2.png
    171
    251
    media_image2.png
    Greyscale

(poly(3-MEET)) ([0054]).  It would have been obvious to incorporate such a polymer as disclosed by Oshita et al. into the composition as disclosed by Hsu et al. in view of Wang et al. (as the conductive polymer).  The motivation is provided by the disclosure .

11.	Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0224765 A1) in view of Wang et al. (US 8,088,499 B1) as applied above and in further view of Kirchmeyer et al. (US 2005/0012068 A1).
Hsu et al. in view of Wang et al. discloses the non-aqueous ink composition of Claim 50 as shown above.  The composition comprises a liquid medium (organic solvent) that includes ethylene glycol; additional compounds such as amines can be added to form a mixture ([0067]).  However, Hsu et al. in view of Wang et al. does not explicitly disclose a tertiary alkylamine as recited by the Applicant.
Kirchmeyer et al. discloses solutions comprising organic semi-conducting compounds; the solutions comprise solvent and basic compound (as stabilizer) ([0021]).  The solvent includes a variety of organic liquids ([0054]); the organic semi-conducting compounds include optionally substituted polythiophenes ([0037]).  The basic compound includes trialkylamines (tertiary alkylamines) ([0025], [0032]).  Kirchmeyer et al. discloses that its inventive solutions are stable and highly suited for the production of semiconductor layers in organic electroluminescent (EL) devices ([0059]).  It would have been obvious to incorporate such trialkylamines (as a component of the liquid medium) as disclosed by Kirchmeyer et al. to the composition as disclosed by Hsu et al. in view of Wang et al.  The motivation is provided by the disclosure of Kirchmeyer et al., which teaches that the additional of such a stabilizer results in a composition that is stable and highly suited for the production of organic EL devices.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786